Citation Nr: 1732530	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  04-36 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as due to personal trauma.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1976 to June 1977, from September 1981 to September 1984, and from February 1985 to July 1987.

The issue of entitlement to service connection for an acquired psychiatric disability, to include as due to personal trauma, comes before the Board of Veterans' Appeals (Board) from an August 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran moved and jurisdiction has since been transferred to the RO in St. Petersburg, Florida. 

This issue was previously before the Board in March 2008 and May 2010.  On both occasions, the issue was remanded for additional development.  In August 2012, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include as due to personal trauma.  

The Veteran appealed the Board's August 2012 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2014 Order, the Court granted a Joint Motion for Remand (JMR), vacated the August 2012 Board decision, and remanded the matter to the Board for further development and re-adjudication.

In July 2014, the Board remanded the case for an additional time in order to implement the Court's order with regards to the JMR to include taking into consideration an undated mental health report.  In addition, the Board directed that the RO issue a statement of the case (SOC) with regards to the issue of the character of the Veteran's discharge.  A SOC was issued in September 2016 indicating that the character of the Veteran's service from February 1985 to July 1987 was a bar to VA benefits.  The Veteran did not perfect his appeal and the decision became final.  Therefore, the issue of whether the character of the Veteran's service discharge is a bar to VA benefits is not in appellate status and will not be discussed herein. 

With regards to the Veteran's representation, the Disabled American Veteran (DAV) had power-of-attorney (POA) on the issue of the Veteran's character of discharge, while Mark Lippman has a limited POA on the issue of service connection for an acquired psychiatric disorder.  As will be discussed below, this has caused communication errors. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

An additional remand is necessary to schedule the Veteran for his requested Board videoconference hearing. 

Subsequent to the July 2014 remand, the Veteran's private attorney submitted hearing requests in September 2014, February 2015, and August 2015.  The RO did not act upon those requests until May 26, 2017, when it sent the Veteran a notification letter recognizing that his attorney had asked for a hearing and inquiring if he still wanted one.  However, a copy of the letter was not sent to the appropriate attorney; rather it was sent to DAV who represented the Veteran on a separate claim.  It is noted that the private attorney has been representing the Veteran throughout the appeal of his service connection claim for an acquired psychiatric disorder, and it was this private attorney who actually submitted the hearing requests on the Veteran's behalf.  

At any rate, the Veteran's attorney requested a Board hearing in July 2017 correspondence and such request has not yet been fulfilled.  Therefore, the Board finds that a remand is necessary to schedule the Veteran for his requested hearing. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all past and future communication regarding the service connection claim for psychiatric disorder is sent to the appropriate representative of record, Mark R. Lippman, Attorney. 

2.  Schedule the Veteran for a three-way videoconference hearing with a Veterans Law Judge, wherein the Veteran testifies at the St Petersburg RO and his attorney represents him through the San Diego RO.   

The Veteran and his attorney should be notified in writing of the date, time, and location of the hearing.

3.  After the hearing is conducted, or if the hearing request is withdrawn, readjudicate the claim, considering all evidence of record, specifically evidence submitted since the last remand.  If the benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


